 

Case 6:21-cv-00126-CEM-LRH Document1 Filed 01/19/21 Page 1 of 13 PagelD 1

UNITED STATES CONGRESS )DS UNITED STATES CAPITAL

WASHINGTON DC
(os Z1- y > HUb- ORL~ HI- CRE

WARD 6
IN RE: COMPROMISE OF JUSTICE AND

DOMESTIC TRANQUILITY WITH COMPLETE 2
la wD

FAILURE OF PREAMBLE OATH Poe
gua

EXPECTATIONS fae ©
| sso 2B

DEMOCRATIC PRESIDENTIAL CANDIDATE S75 G

2 oN

CHRISTIN NOEL POWERS 2: oN

Pro Se Petitioner,

and
UNITED STATES CONGRESS,

Respondent,
FEDERAL QUESTION

SHOULD THE AMERICAN PEOPLE EXPECT INEFFICIENT
DISSEMINATION OF MISINFORMATION ROUTINELY THUS
ELIMINATING THE NEED FOR THE PREAMBLE OF THE CONSTITUTION
AND AMENDEMENT XX SEC III (THE LATER HALF), THUS ALLOWING
FOR CONTINUED ESCALATION OF VIOLENCE, THREAT OF CIVIL WAR

AND ELECTION OF FAILED PRESIDENT ELECT
JOE BIDEN AND VICE PRESIDENT ELECT KAMALA HARRIS (A

1

O34
 

Case 6:21-cv-00126-CEM-LRH Document1 Filed 01/19/21 Page 2 of 13 PagelD 2

BLATANT GENDER BIAS RACIAL TICKET AND ELECTION) RATHER
THAN A INITIATING “AN EMERGENCY POWERS LAW” ALLOWING
IMMEDIATE PLACEMENT OF CHRISTIN POWERS IN THE ROLE OF THE
PRESIDENCY BY CONGRESS AS “THE PERSON”, MENTIONED IN THE
LATER PART OF AMENDMENT XX SECTION II; I, A TEN YEAR,
HEALTHCARE, WOMAN CANDIDATE, A TRUTHFUL AND
TRUSTWORTHY AND TENASTIC SERVANT OF AMERICAN POLITICS,
WITHOUT MASSIVE STEERING PRESSURE OF 29,000 PRESS AGENTS
THAT PROFIT FROM DEATH AND DESTRUCTION, LEAVING OUR
ENTIRE AMERICA EXPOSED FROM THE PROTECTIONS OF THE

PREAMBLE OF THE UNITED STATES CONSTITUTION?

AMOUNT SOUGT: $450,000 (Cost of one year salary as ‘interim President’ via

Amendment XX Sec II).

Not regrettably, petitioner/ProSe, I, Christin N. Powers, formerly known as
Christin N. Griskie and Christin N. Schulte pose the federal question to find fault
with the 116" United States Congress for not fulfilling the Preamble of the
Constitution on 10 counts.

(For the record, I was a United States Presidential Candidate in the following years
and with the following parties: Republican candidate in 2011 and 2012, as Christin

2
 

Case 6:21-cv-00126-CEM-LRH Document1 Filed 01/19/21 Page 3 of 13 PagelD 3

Griskie; Democratic turned Non-party in 2015-2016 as Christin Powers and a
Democratic candidate from 2017-2021 as Christin Powers. I have not conceded
this pressed steered racist race because we as a people are just not safe from Covid
or the daily barrage of violent news, race baiting, control of the news,
brainwashing or threat of civil war and for the third election cycle, preference of
endorsements by members of congress for favored failed previously elected
politicians over 4 decades. The founding framers created Amendment XX sec III,
the latter half for circumstances exactly for this suit and gives congress the
opportunity to swiftly place a candidate in office when the popular non
constitutional momentum is disregarding the vital protections of the preamble.

God is directing my actions.

I was born to protect the American people at this given time. Ignoring my
service to America as a candidate is a refusal of the calling of God to serve my
purpose to free our people from control of press exposure and from a failed
congress that has not fulfilled their oath of providing a more perfect Union,
domestic Tranquility, common Defense, general Welfare, and secure

blessings of Liberty.

WHEREAS, this federal question, defers to The Preamble of the Constitution
in its entirety and the failure of Congress in its entirety. “We the People of the
United States, in Order to form a more perfect Union, establish Justice, ensure

3
 

Case 6:21-cv-00126-CEM-LRH Document1 Filed 01/19/21 Page 4 of 13 PagelD 4

domestic Tranquility, provide for the common defense, promote the general
Welfare, and secure the Blessings of Liberty to ourselves and our Posterity, do
ordain and establish this Constitution for the United States of America.” Since
October 2019, I have left more than 100 voice mails for Congress members hoping
for urgent legislative attention to ten counts. The congress has not readily
followed up or done anything significant to date, thus please read the 10 counts,
how our nation was led to a historic deadly state. If President, I could have
prevented the 10 deadly counts. We must stop the inauguration of Joe Biden.
This suit is a test of our courts efficiency since our Congress has left us
dangerously exposed since 2011, not readily electing the best person for the
country rather allowing for the popular, money driven candidates to win and put
this country into a realm of non-constitutional disfunction, thus a brainwashed
controlled people, which is not a free people.

WHEREAS, I, Christin Powers, simply with a national message of productive
integrity and personal responsibility of ALL Americans, and as former Parkland
resident, would have prevented the 17 deaths in The Parkland Shooting on
February 14, 2018: Alyssa Alhadeff, Scott Beigel, Martin Durque Anguiano,
Nicholas Dworet, Jamie Guttenberg, Chris Hixon, Luke Hoyer, Cara Loughran,
Gina Montalto, Joaquin Oliver, Alaina Petty, Meadow Pollack, Helena Ramsay,
Alex Schachter, Carmen Schentrup, Peter Wang and Coach Aaron Feis. Our
Union is far from perfect when children can not safely attend school without fear

4
 

Case 6:21-cv-00126-CEM-LRH Document1 Filed 01/19/21 Page 5 of 13 PagelD 5

of a mass shooting. Mass shootings are the result of a failed common defense that
must include comprehensive mental health self-evaluation and non-harassing
professional options and training plus ensure suspicious shopping acquisition of
military grad weaponry via the internet with lack of thorough background checks
or extensive training in use of basic guns or military grade for basic personal
defense. I am a therapist that can continually provide tips to the public for healthy
mental lives demonstrating an ability to care for the nation and allow them to
“keep their guns” through the 2" Amendment. The point is, the nation needs a
therapist as President to handle the mental health weliness related to mass
shootings that have increased during my three candidacies. I left information on
our congress voicemails concerning Parkland repeatedly.

WHEREAS, I, Christin Powers, while a 2016 United States Presidential
Republican candidate urged Governor Andrew Cuomo’s staff with a few phone
calls and emails to partner with my agenda to pursue free IGg/IGe food antibody
testing for all New Yorkers to provide steps necessary to make better health
decisions related to customized food education through a onetime blood test. My
work was more than ignored and would have built our immunity against disease
such as Covid. Governor Cuomo made the testing illegal through chiropractic
which is how J had personal experience with this very-very helpful test. Eating
blood specific food builds immunity and instead we are currently faced with 23.9M
Covid cases and 397K Covid deaths. This is disgusting to me as a heath care

5
 

Case 6:21-cv-00126-CEM-LRH Document1 Filed 01/19/21 Page 6 of 13 PagelD 6

candidate trained in differential diagnosis within the scope of physical therapy with
previous experience treating chronic and acute pin ain patients in
Michigan, Ohio, Florida and New York from 1993-2018! I left information on
Congress voicemails concerning Food Antibody Testing. No one cared.
WHEREAS, I, Christin Powers, as a parent of 4 adult children (who rightfully
refuse to participate in my political career), as a therapist in four states, as a 10
year Presidential candidate, I am infuriated at the emotional damage to the general
Welfare, domestic Tranquility, and common defense of United States children and
their pregnant and Pre-Covid, now post partem mothers, their stress, risk of
infection and their ability to understand truth and trust in the medical system. I am
also infuriated at the drastic change in learning style and routines and interruption
in a regular school day, week, year, location. Covid became a national nightmare
the same month, I divorced, bought my farm in Citra, Florida and posted a sign for
weekly Saturday political speeches. The national televised press, controlled by
racist, Indian American Ajit Pai was steering information toward other women
elected democrats and ultimately to Vice President Joe Biden/Senator Kamala
Harris; neither of which have ever treated a patient or birth a child or substitute
taught in a school or worked in a school as a therapist! I have worked in
preschools, elementary, middle and high schools as a therapist. Children staring
at masks and wearing masks is psychological brainwashing to a new degree never
experienced in America. Covid was a direct hit by President Trump and Wuhan,

6
 

Case 6:21-cv-00126-CEM-LRH Document1 Filed 01/19/21 Page 7 of 13 PagelD 7

China on my third Presidential campaign and every American mother deserves to
know what they have endured at the expense of shutting down a healer in this
deadly manner, during the peak of the 2020 US POTUS campaign. Additionally,
if I would have been endorsed in 2015-2016 and if the Supreme Court would have
readily awarded my extraordinary Writ 15-926 — as President of the United States,
instead of Donald Trump, I would have totally averted and protected the US
from this disease and the deficit it has reaped on our domestic Tranquility and
Prosperity. Kamala Harris and Joe Biden cannot provide any comparable level of
health security and the congress failed to keep us safe, this week, next week or
EVER — We must disqualify them and STOP the nomination! I left information on
our Congress voicemails concerning my multiple candidacies since October 2019!

WHEREAS, I, Christin Powers, ask for the immediate resignation of
Senator Marco Rubio and Senator Rick Scott and staff for never returning one
phone call — I have sought their endorsements since 2012. Congresspersons
should be required to return voicemails within 48 hours of receipt with a comment
on action per their constituent request. I experienced efficient leadership by Steve
J. Israel, Carl Marcellino and Andrew Raia in New York for The Golden Soldier
Project. I have not received any phone calls back from the 116" Congress that
could have prevented the deaths, if they took the duties of listening and
acting seriously and urgently.

WHEREAS, Kamala Harris and Joe Biden have proven over multiple years to

7
 

Case 6:21-cv-00126-CEM-LRH Document1 Filed 01/19/21 Page 8 of 13 PagelD 8

multiple decades to have succeeded in encouraging the abuse of the homeless; with
552,830 — 750,000 homeless across the states. The DOJ lead is a better fit for
Senator Harris as a prosecutor that house so many people with great difficulty with
keeping a home status. To a therapist, the homeless status can be eliminated with
Powers Solutions with a minimum of $120B. See specifics on
www.powers2020.com. AS elected official Biden/Harris and our Congress have
failed our homeless.

WHEREAS, August 3, 2019, The Walmart El Paso Mass Shooting left 23
dead, 23 others injured by this domestic terrorism and hate crime. I was at the
funeral of victim Margie Rekard. Hundreds of photos of me in Texas have not
been released by CNN and USA Today. This shooting occurred more than 1 and
¥, years after the Parkland Shooting. I could have prevented both if Congress were
more aware.

WHEREAS, The Dakota Pipeline incident produced 300 injured — this is a
nightmare for the natives. This is just the tip of the iceberg — we have 210
current pipelines, spanning 305,000 miles and congress should not gratiate Canada
over the Natives of our land for the almighty dollar while, a scientist I have zero

coverage by Congressional news to prevent death and destruction to lives or land.
WHEREAS, I, Christin Noel Powers, am a graduate from The University of

Michigan, Flint. When I sought an endorsement from Barack Obama in 2015

and 2016, he instead initiated the Flint Water Crisis by which, an alleged 12 died

8
 

Case 6:21-cv-00126-CEM-LRH Document1 Filed 01/19/21 Page 9 of 13 PagelD 9

from Legionnaires disease affecting 87 adults plus 26,000 children from lead
poisoning ingested with disgusting water directed the Flint River to the houses of
residents. A $600Million reward has been directed to the affected families and
Governor Rick Snyder might get just 1 year in jail. As President of the United
States, water issues from drinking water to sea level rise, ocean health and lake
discharge and flow cannot be overseen by an old man, Joe Biden or an attorney
Kamala Harris or a deaf Congress without education in science to urgently handle
the cost and remedy for these nationwide issues; only Powers Solutions can!
WHEREAS, the United States Capital Breech was the result of 6 years of
national brainwashing by President Donald and the televised news and has been
costly to the American people. I, as President of the United States who is a
therapist would PREVENT menticide, coercive persuasion, thought control,
divisive thought reform, and divisive death obsessive thought re-education.
I would provide constitutional benefits as described in the Preamble and this
Federal Question. A capital breech and escalating violence clearly demonstrates
death from disease and violence when a people are not free and are controlled. I
tried to stop this in 2015-2016, recognizing Donald Trump as a media insider
taking hold of the national microphone with non constitutional entities of money
and insider popularity. The power of the press insiders has superseded the power
of the constitution and the 116" Congress. The death of Covid is
on the Supreme Court of that year, President Trump and the now the | 16°

9
 

Case 6:21-cv-00126-CEM-LRH Document1 Filed 01/19/21 Page 10 of 13 PagelD 10

Congress that has not urgently returned my phone calls, for since October of 2019
to enact legislation to unqualify Joe Biden through Amendment XX Section III,
that states if a President Elect and Vice President Elect fail to qualify, congress can
put a person in office until one qualifies. Vice President Joe Biden’s $1.9

Trillion DEBT plan is literally folly, future debt for our children and their children.
An Emergency Powers Solutions Act by the 116" Congress or invoking
Amendment XX Sec III can sum monies in a new way with as little as

100,000,000 M choice subscribers at $100 per month for only one year per EO to
spin off for profit company and totally remedy Covid cost (or any future cause of
crisis completely) with a spun off for profit company in the Second Year per
executive order of interim President Christin Noel

Powers. See details on www.powers2020.com.

WHEREAS, failed responses from over 85 116" congressional offices
regarding by my placement into an interim Presidency by invoking Amendment
XX SEC III allowed the Capital Breech 4 deaths and attempted assassinations and
more Covid deaths to occur. I posted another sign on my property in Citra, Florida
November 2020 and the local press to view as well as notified Congress. No one
cared, no one followed up completely. I am the only person in America to protect
this nation and the Preamble. The Preamble and Amendment XX Section III rule.
The immediate financial award, the immediate disqualification of Joe Biden and
Kamala Harris and the immediate position as interim President is what I seek.

10
Case 6:21-cv-00126-CEM-LRH Document 1 Filed 01/19/21 Page 11 of 13 PagelD 11

( hy is RIN ene - Dated: i] Lx /2!

Christin N. Powers

 

Petitioner/ProSe

IN WITNESS WHEREOF, I, CHRISTIN N. POWERS, HEREBY AFFIRM,
UNDER THE PENATIES FOR PERJURY, THAT THE FOREGOING
REPRESENTATIONS ARE TRUE.

wish Neg — Dated: ([13 Je)

Christin N. Powers
6b] - 3977-6351 (825 3NW2Za™ frre, Crhre, FL. S212
STATE OF FLORIDA)

 

 

COUNTY OF MARION) DS:

Before me, a Notary Public in and for said County and State, personally
appeared Christin N. Powers, who acknowledged the execution of the foregoing
Mutual Release, and who having been duly sworn, stated that any representations
there in continue are true.

 

 

Witness my hand and Notarial Seal this iW aay of , 202g
oY Py
Lb ff rns
4, My Commission HH 042800
ta go®™ Expires 08/16/2024
Koray oli
My Commission Expires: County of Residence: Naniao

04 | Is fan

i1
 

Case 6:21-cv-00126-CEM-LRH Document 1 Filed 01/19/21 Page 12 of 13 PagelD 12

NOTICE OF LEGAL SERVICE
FEDERAL QUESTION DRAFTED BY CHRISTIN NOEL POWERS

TO:

Middle District of Florida
401 West Central Boulevard
Orlando, Florida 32801

United States House of Representatives
Nancy Pelosi _

235 Cannon HOB, Washington, DC 20515

United States Senate
Kevin McCarthy
2468 Rayburn House Office Building, Washington DC 20515

FROM:

CHRISTIN N. POWERS

(formerly known as Christin N. Griskie)
18253 NW 20" Ave

Citra, FL 32113

Please find attached the Federal Question drafted on January 18, 2020.

Uo
Case 6:21-cv-00126-CEM-LRH Document 1 Filed 01/19/21 Page 13 of 13 PagelD 13

STATE OF FLORIDA)
COUNTY OF MARION) Ds:

Before me, a Notary Public in and for said County and State, personally
appeared Christin N. Powers, who acknowledged the execution of the foregoing
Mutual Release, and who having been duly sworn, stated that any representations
there in continue are true.

 

 

 

Witness my hand and Notarial Seal this 3 day of _ 202, 8Y—
on” Cay, Notary Pubilo State of Fierida
cy o Harle Dennis !
My Commisston HH 042900 .
A Expires 69/16/2024 7
Kary Public
My Commission Expires: County of Residence: Ma YOM
ort 15/2024
|
2
